Citation Nr: 1744860	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a kidney disorder.

2. Entitlement to service connection for bilateral cataracts.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served honorably in the United States Navy from October 1952 to December 1972.

This matter arrives before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the November 2014 rating decision, the RO continued to deny the Veteran's claim to entitlement for service connection for his kidney disorder, because he failed to submit new and material evidence.  In the November 2015 Statement of the Case, the RO restated the denial to the Veteran's claim for the same reason, a lack of new and material evidence.

In his January 2016 VA Form 9, the Veteran chose not to have a Board hearing for the two issues listed on the title page.  A brief and/or argument from the Veteran's representative accompanied the January 2016 VA Form 9.

For the decisions rendered below, the Board relied on the evidence found in the Veteran's claim file, which is located on the Veteran Benefit Management System (VBMS) and Legacy Content Manager (LCM) databases.


FINDINGS OF FACT

1.  Service connection for tuberculosis of the kidney was denied by means of an unappealed August 1984 rating decision. 

2.  Evidence submitted since the August 2014 rating decision, the last final denial, is cumulative and redundant of evidence previously of record; it does not relate to an unestablished fact necessary for the claim for entitlement to service connection for a kidney disorder.

3. A bilateral cataract disorder was not manifest during active duty service, and it is not attributable to service.


CONCLUSIONS OF LAW

1. New and material evidence has not been received since the RO's August 1984 rating decision; thus, the claim for service connection for a kidney disorder is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2. A bilateral cataract disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


I. VA Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in April 2014, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The notice also specifically indicated the need to submit new and material evidence and the meaning of new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); Kent v. Nicholson, 20 Vet. App. 1 (2006); Cf. VAOPGCPREC 6-2014 (Nov. 21, 2014) (case-specific notice is not required in claims to reopen).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  See 38 C.F.R. § 3.159(c).  The record reflects that the agency of original jurisdiction (AOJ) obtained service treatment records, identified and available private treatment records, and government treatment records.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4)(i).  

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with the request to reopen his kidney disorder claim.  However, the duty to assist does not arise until new and material evidence sufficient to reopen the claim has been received.  See 38 C.F.R. § 3.159 (c)(4)(iii); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43   (Fed. Cir. 2003) ("(I)n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion.").

Also, the Veteran has not been afforded a VA examination to address whether his bilateral cataracts are due to his active duty Navy service.  Nonetheless, the Board finds no failure to assist the Veteran.

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but 1) contains competent lay or medical evidence of a current diagnosed disability; 2) establishes that the Veteran suffered an event, injury, or disease occurred in service; and, 3) indicates that the claimed disability or symptoms by be associated with the established event, injury, or disease in service.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). 

The Board finds that there is no evidence to support a contention that the Veteran's bilateral cataracts are a consequence of an in-service event, injury, or disease; therefore, VA's duty assist with a VA examination is unwarranted by the preponderance of the evidence found in the Veteran's claims file.  

The Veteran's STRs do not contain complaints, treatment, or a diagnosis for cataracts in either eye.  In March 2014, a physician noted that the Veteran was, "scheduled for cataract surgery in the near future."  But, nowhere in the notes was an indication that the Veteran's bilateral cataracts were in some way related to his Navy service.  Hence, the only evidence of a possible association to active service is the Veteran's lay conclusion.  This is insufficient to trigger a duty to assist with a VA examination, despite the low threshold.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (stating that unless a condition is within the common knowledge of a lay person, "in the absence of any medical evidence, (a veteran's) own conclusory statements regarding causation (are) insufficient to establish the necessary nexus between" service and a current condition).  Based on the foregoing, the Board finds that VA's duty to assist by obtaining an examination/opinion is not triggered and a remand is not necessary.

The Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  The Veteran has not identified any pertinent evidence that remains outstanding with respect to the claims listed on the title page; therefore, VA's duties to notify and assist have been satisfied.

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from a disease incurred in or aggravated by active military service.  38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  The Board must identify three requisite claim elements in order for it to move forward: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. §3.303(a).

The Veteran claims that the RO erred in the November 2014 rating decision because new and material evidence is present to reopen his previously denied claim for service connection for his kidney disorder.  For the reasons identified below, the Board does not find that evidence of an unestablished fact has been offered by the Veteran on this issue; therefore, the claim cannot be reopened.

Before the Veteran relabeled his condition a "kidney disorder," his service-connection claim was for kidney tuberculosis.  In August 1984, the date of the original service-connection denial, the Veteran's claim was denied because his service treatment records (STRs), while noting that the Veteran was PPD converter,  are negative for treatment of tuberculosis.  The record at the time of the prior denial included a VA examination in March 1973 that was negative for tuberculosis.  The Veteran's STRs and the March 1973 VA examination are also devoid of medical notes relating the kidneys.  The record at the time of the prior denial also included records of a six days hospitalization in June 1984.  The discharge diagnosis for that hospitalization was, "Hematuria / Proteinuria may be tuberculosis."


In March 2014, the Veteran's representative submitted additional medical evidence with her claim to reopen the previously denied claim for service connection for a kidney disorder.  Within this medical evidence were pre- and post-operative notes, diagnosing, "hematuria, proteinuria, and renal stage 2."  None of the medical evidence submitted in March 2014 addressed an in-service incurrence and/or a nexus between the in-service incurrence and current disability.  The evidence is essentially cumulative of evidence previously of record noting that the Veteran had hematuria and proteinuria, symptoms that were present at the time of the prior denial.  

In June 1984, the evidence contained information of the first, requisite element of a direct service-connection claim for disability, a current disability.  Likewise, the evidence contained information that the Veteran was PPD converter during service.  However, the Veteran's original claim was essentially denied because the remaining element, medical nexus, was absent.  The evidence received since the prior denial does not suggest that a nexus exists between the Veteran current kidney condition and his active military service.  

The Board observes that in March 2014, the Veteran was seen at the BHS in San Antonio.  The resulting medical notes for that visit indicated, "renal failure, acute versus chronic kidney disease, stage III."  However, this medical report is devoid of evidence for an in-service incurrence or nexus between service and the Veteran's current kidney disorder.  Thus, it is essentially cumulative of information previously of record at the time of the prior denial.

In December 2014, VA received the Veteran's private medical treatment notes.  Included within these notes was an extensive list of medications currently prescribed for the Veteran.  But, nowhere within these notes similarly do no discuss an in-service incurrence or nexus between service and the Veteran's current kidney disorder.

Accompanying the January 2016 VA Form 9, the Veteran's representative provided applicable caselaw for the issue of new and material evidence sufficient to reopen a claim for direct service connection.  While the Board credits the representative's efforts on behalf of the Veteran, her January 2016 contact was still devoid of evidence for an in-service incurrence or nexus between the service and the Veteran's current kidney disorder.

Although the representative's statements and additional treatment records constitute new evidence, they are not material in that they are not probative of an in-service incurrence or a nexus between the service and the Veteran's current kidney disorder. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   Ultimately, the Board concludes that new and material evidence has not been provided for the Veteran's claim to entitlement for direct service connection for his kidney disorder. 

IV. Service Connection for Bilateral Cataracts

The Veteran has asked VA to award service connection for his bilateral cataracts.  Generally, direct service connection will be granted if the evidence demonstrates that a current disability resulted from a disease incurred in or aggravated by active military service.  38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  To grant the Veteran's appeal, the Board must identify three requisite claim elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. §3.303 (a).  The VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (with the Veteran prevailing in either event) or whether a preponderance of the evidence is against the claim (in which case the claim is denied).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. §5107 (b).

Here, the April 2014 medical report from BHS in San Antonia indicates a future cataract surgery for the Veteran.  The medication list associated with the same report indicates that the Veteran utilizes Olopatadine drops twice per day to treat bilateral cataracts.  In short, the record reflects that the Veteran has bilateral cataracts; therefore, the Board has identified the first, requisite element for a service-connection claim, a current disability.  Holton, 557 F.3d at 1366.
The Veteran's claim to entitlement for service connection for bilateral cataracts must be denied because the Board cannot identify an in-service incurrence that can be tied to his current condition. 

During his retirement physical, in June 1972, the Veteran's eyes (visual acuity and refraction) were identified as normal.  The Veteran self-reported no eye trouble at that time.

In December 1970, the Veteran's uncorrected vision was 20/20.  In March 1972, his uncorrected vision was 20/15.  In March 1973, three months after retirement, the Veteran's uncorrected was 20/13 with normal field of vision.  Nowhere in the Veteran's STRs were cataracts discussed and/or identified.  Likewise, there was no identification of an in-service injury, event and/or disease that may be linked to the Veteran's current bilateral cataracts.

Without competent medical evidence to support the second, requisite element of a service-connection claim (an in-service incurrence of cataracts or injury of the eyes), service connection for bilateral cataracts must be denied.

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for a kidney disorder.

Entitlement to service connection for bilateral cataracts is denied.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


